Case: 16-15841    Date Filed: 10/11/2017    Page: 1 of 2


                                                             [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 16-15841
                            Non-Argument Calendar
                          ________________________

                  D.C. Docket No. 2:13-cr-00114-WKW-WC-1


UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                       versus

JEFFREY THOMAS GOLA,

                                                              Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Alabama
                         ________________________

                                (October 11, 2017)

Before MARCUS, WILLIAM PRYOR and FAY, Circuit Judges.

PER CURIAM:

      Jeffrey Gola appeals the denial of his motion for free transcripts. Gola

moved for transcripts of his change of plea hearing and his sentencing hearing,
              Case: 16-15841     Date Filed: 10/11/2017    Page: 2 of 2


which he has since received. Because “it is impossible for [this] court to grant

[Gola] any effectual relief,” United States v. Serrapio, 754 F.3d 1312, 1317 (11th

Cir. 2014) (quoting Knox v. Serv. Emps. Int’l Union, Local 1000, 567 U.S. 298,

307 (2012)), we dismiss as moot that part of his appeal challenging the denial of

trial transcripts. Gola also moved for a transcript of a hearing about his mental

fitness to prepare a collateral challenge to his sentence, see 28 U.S.C. § 2255, but

we cannot say that the denial of Gola’s motion was an abuse of discretion, see

United States v. Quinn, 123 F.3d 1415, 1425 (11th Cir. 1997). Gola “is not entitled

to obtain copies of court records at the government’s expense to search for possible

defects merely because he is an indigent.” United States v. Herrera, 474 F.2d
1049, 1049 (5th Cir. 1973). Gola argues that the denial of the transcripts

constitutes discrimination based on his mental disability, in violation of the

Americans With Disabilities Act, 42 U.S.C. § 12132, but Gola must present that

issue in a civil action, not in a postjudgment motion in a criminal case.

      DISMISSED IN PART, AFFIRMED IN PART.




                                          2